PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/248,304
Filing Date: 15 Jan 2019
Appellant(s): Ezra et al.



__________________
Chen Zang
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/19/2021.(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/11/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
	Claim 68 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Claim 68 recites a claim limitation “determining that each of a plurality of connected components is a set of all 10 edges of each of the complete graphs”. There is insufficient support in the specification for the claim limitation because the phrase “a set of 10 edges” is not even mention in the specification, which also fails provide an algorithm to demonstrate how and why that ”each connected component is a set of 10 edges”. The phrase “a set of 10 edges” is not even mention in the specification.
	The claim also recites a new claim limitation “determining a subset of the plurality of connected components that covers the plurality of complete graphs, wherein a cost for each connected component in the subset is 5”. There is insufficient support in the specification for the claim limitation because the phrase “a cost for each subset is 5” is not even mention in the specification, which also fails provide an algorithm to demonstrate how and why that ”a cost for each connected component in the subset is 5”. Furhermore that Table 2 in the specification shows one link with a cost/metric of 5, but it does not show that each connected component has a cost/metric of 5. 
	The claim lacks adequate written description because “the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention” (see MPEP 2185(B)).
	Claims 56, 59-60, 63-64 and 67-67 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20180227244 A1) in view of Ades (US 20020042274 A1).
For claim 56, Zhang discloses a method for determining sets of service links for migrating a plurality of service demands in a data communication network (“FIG. 2 is a block diagram illustrating selected elements of a multi-domain network for providing end-to-end services, according to one embodiment”, [0028]), comprising:
identifying a plurality of connected components in a service demand graph, wherein each of the connected components is formed by one or more of a plurality edges and one or more of a plurality vertices, and the number of edges included in each of the plurality of connected components (“FIGS. 15A-15D illustrate an example of the use of vertex-centric distributed computing for generating candidate solutions to a service function chain mappings for each of the sub-requests, even when two or more sub-requests are processed in parallel, as there would not be one computation that takes much longer than the others and on which the master orchestrator would need to wait before combining feasible mappings for the sub-requests”, [0095]) is less than or equal to a predetermined size threshold (“In some embodiments, there may be a delay constraint specifying that the maximum number of virtual links among any sub-request is no larger than a predetermined threshold value”, [0096]);
wherein the service demand graph comprises the plurality of vertices and the plurality of edges, each vertex corresponding to an end point of a service demand (see FIGS. 15A-15D, which show a plurality of vertices 1502-A to 1502-D, and service demands 1552, 1554, 1558 1560, 1562, 1564 and 1566), and each edge connecting two vertices that correspond to end points of a same service demand (“FIGS. 15A-15D illustrate an example of the use of vertex-centric distributed computing for generating candidate solutions to a service function chain request”, [0040]; note that a service ), and the plurality of edges corresponding to different service demands (suggested by “This relative path distance may represent a delay between the vertices or other edge information (e.g., bandwidth)”, [0067]; note that delay/bandwidth (demands) for each edge is different);
determining the sets of service links for the plurality of service demands the plurality of connected components that covers the plurality of service demands (“an objective of the vertex-centric distributed approach described herein is to identify all qualified mapping solutions for a sub-request of virtual network request over a mesh topology. In some embodiments, the results of this computation may be pruned to identify only those solutions that meet other criteria, according to policies of the service provider and/or requestor preferences. For example, in some embodiments, the potential solutions may be pruned to include only those potential solutions having a total cost that is below a specified total cost threshold or having a total delay that is below a specified total delay threshold”, [0123]); and
determining, based on the subset of the plurality of connected components, the sets of service links for the plurality of service demands (“FIG. 14 is a flow diagram illustrating selected elements of a method 1400 for combining feasible mapping solutions for each of multiple linear-topology sub-requests into which a virtual network ”, [0136]] and “network function virtualization (NFV) may be used to virtualize network functions and migrate them from devices that are built for a single, specific purpose to multi-purpose virtual machines on commercial off-the-shelf servers”, [0058]; note that the virtualized network provides the sets of service links for the plurality of service demands).
Zhang is silent but Ades, in the same field of endeavor of data network communication, discloses calculating a cost associated with each of the plurality of connected components (“for each service taken in this order, all possible paths to a MIP are identified, including those which use lines-of-sight that are available but are not being used for links. These are preferably ordered first by the smallest number of remaining dependencies that there would be if the path were selected, then sub-ordering these paths by total " cost", as a sum of link costs over the hops in the path; each link cost is preferably a function of the form [constant k1 per hop, plus constant k2 per extra timeslot needed to carry traffic, 0<=k1<k2]”, [0273]). It would be obvious to apply the known technique of Ades for selecting links based on link cost to determining/selecting the sets of service links taught by Zhang to produce predictable results (such as the total cost is below a predetermined threshold).
Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to apply the teaching of Ades on how to calculate the cost of 
Independent claims 60 and 64 are rejected because they are corresponding network management system claim and non-transitory computer readable medium claim of claim 1, each having the same subject matter.
As to claims 59, 63 and 67, Zhang in view of Ades discloses claims 56, 60 and 64, Zhang further discloses: wherein calculating the cost associated with each of the plurality of connected components is based on a number of service links required to satisfy the respective connected component (“These are preferably ordered first by the smallest number of remaining dependencies that there would be if the path were selected, then sub-ordering these paths by total "cost", as a sum of link costs over the hops in the path; each link cost is preferably a function of the form [constant k1 per hop, plus constant k2 per extra timeslot needed to carry traffic, 0<=k1<k2]”, [0273]).
Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to apply the teaching of Ades on how to calculate the cost of connected components to the network disclosed by Zhang for the benefit of achieving low cost ([0551] of Ades).
	Claims 57-58, 61-62 and 65-66 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20180227244 A1) in view of Ades (US 20020042274 A1), further in view of Gupta (US 20160299881 A1).
claims 57, 61 and 65, Zhang in view of Ades discloses claims 56, 60 and 64, and is silent but Golab, in the same field of endeavor of graphics theory, disclosed the subsets of the plurality of connected components is determined by using a set cover algorithm (“the minimum vertex cover algorithm may be utilized by the microprocessor 202 in such a way that the sum of the weights assigned to the identified set of nodes is minimum among all the possibilities of the set of nodes. A person having ordinary skill in the art would understand that there may exist a numerous number of possibilities in which the set of nodes may be identified that may cover each of the one or more edges”, [0088]). 
Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to apply the cover algorithm of Gupta to the network graphics disclosed by Zhang in view of  Ades for the benefit of using minimum number of nodes ([0088] of Gupta).
As to claims 58, 62 and 66, Zhang in view of Ades and Gupta discloses claims 57, 61 and 65, Gupta further discloses the set cover algorithm includes a greedy algorithm or an integer linear programming algorithm (“It will be apparent to a person having ordinary skill in the art that the above-mentioned algorithms for identifying the set of nodes have been provided for illustration purposes and should not limit the scope of the disclosure. For example, in an embodiment, the microprocessor 202 may employ different algorithms such as integer linear algorithm) to identify the set of nodes”, [0090]).
	Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20180227244 A1).
For claim 68, Zhang discloses a method for determining sets of service links for migrating a plurality of service demands in a data communication network (“FIGS. 15A-15D illustrate an example of the use of vertex-centric distributed computing for generating candidate solutions to a service function chain request”, [0040]), comprising:
accessing a demand graph formed as a disjoint union of a plurality of complete graphs, each complete graph being formed by a number of vertices and a plurality of edges, wherein each of the plurality of edges corresponds to a different service demand (see FIGS. 15A-15D, which show a plurality of vertices 1502-A to 1502-D, and service demands 1552, 1554, 1558 1560, 1562, 1564 and 1566 and “This relative path distance may represent a delay between the vertices or other edge information (e.g., bandwidth)”, [0067]; note that delay/bandwidth (demands) for each edge is different).
Zhang does not specifically disclose: 
each complete graph being formed by 5 vertices and a plurality of edges, wherein each of the plurality of edges corresponds to a service demand, the plurality of service demands each being provided with a main path and a backup path, and a size threshold is 10;

determining a subset of the plurality of connected components that covers the that the plurality of complete graphs, wherein a cost for each connected component in the subset is 5; and
determining the sets of service links for the plurality of service demands to be a set of 5 service links for each of the sets of the plurality of service demands. 
However, determining the number of vertices (such as 5), the number of edges/links (such as 10), and the cost of each of the connected components in a network graph for service demands (MPEP 2143(I)(F)) because it is an arbitrary and convenient set of  numbers/costs that is selected (e.g. US 20050182975 made such a choice of selecting number of vertices is selected as 5 in Fig. 1 and number of edges is 10 in [0082] ”the edge number variable is set to 10“). A specific set of numbers/costs may also be obtained via “obvious to try” because each of the numbers/costs are limited (MPEP 2143(I)(E)) and numbers 5 and 10 are commonly used numbers/costs to try when design a network (e.g. US 20050182975 made such a try to select number of vertices to be 5 in Fig. 1 and the number of edges to be 10 in [0082] ”the edge number variable is set to 10“). Furthermore, the principle of providing a main path and a backup path for an edge/link was well known in the art at the time when the application was filed for benefit of improving reliability (e.g., US 20120059858 disclose it in Abstract and [0006]-[0008]), and selecting a main path and a backup path for each of the plurality of edges corresponds to a service demand is also a design choice (MPEP 2143(I)(F)). 
.
(2) Response to Argument
	Appellant's arguments filed 1/19/2021 have been fully considered but they are not persuasive.
	For the rejection based on 112(a) on claim 68, Appellant arguments:
a) The claim limitation “determining that each of a plurality of connected components is a set of all 10 edges of each of the complete graphs” was supported by [0125]-[0127] and FIG. 20 because “Paragraph [0125] of the specification describes that “[e]ach of the connected components is formed by one or more edges and one or more vertices, and the number of edges included in each of the plurality of connected components is less than or equal to a predetermined size threshold.” Referring to Fig. 20, paragraph [0127] of the specification further describes that “[f]or example, the connected components” each may have a “size equaling one” or “equaling two.” Although the specification does not expressly describe connected components with a size equaling 10, a person of ordinary skill in the art, based on the statements and examples set forth in the specification, would appreciate that the disclosed embodiment” (Page 12);
b) The claim limitation “determining a subset of the plurality of connected components that covers the plurality of complete graphs, wherein a cost for each connected component in the subset is 5” supported by the specification because “subset’ may include just one “of the plurality of connected components.”, therefore, Table 2 in the specification (that shows one link with a cost/metric of 5) expressly discloses the claim limitation (Page 13).
	In response, Examiner respectfully disagrees:
a) Appellant admitted the claim limitation “each connected component is a set of all edges” is not expressly disclosed in the specification, not to mention how and why “a set of all 10 edges” is chosen for each connected component. There is no algorithm in the specification to demonstrate how and why that ”each connected component is a set of 10 edges”; 
b) The specification does not have support for the claim limitation because t There is no algorithm in the specification to demonstrate how and why that “a cost for each connected component in the subset is 5”.
	Both claim limitations in a) and b) are step-plus-function (no structure support) does not have algorithm support in the specification and because “the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention” (see MPEP 2185(B)).
	Therefore, Examiner maintains the rejection based on 35 U.S.C. §112(a).
	For the rejection based on 103:
	B) For claim 56 (and claims 59, 60, 63, 64 and 67 in similar), Appellant argues:
		1. Zhang does not disclose or suggest “the plurality of edges corresponding to different service demands” because “Zhang merely teaches that the control messages … Therefore, Zhang cannot teach ‘the plurality of edges different service demands,’ as claimed” (p15); and “Figure 3 does not disclose or suggest ‘the plurality of edges corresponding to different service demands,’ as claimed” (p15)
		2. Zhang does not disclose or suggest “determining, based on the calculated costs, a subset of the plurality of connected components that covers the plurality of service demands” and “determining, based on the subset of the plurality of connected components, the sets of service links for the plurality of service demands,”; and Ades does not cure the deficiencies. 
	C)  For claims 57, 58, 61, 62, 65 and 66, Appellant argues: Zhang in view of Ades and Gupta does not disclose or suggest the claims, and Gupta does not cure the deficiencies of Zhang and Ades.
	D)  For claim 68, Appellant argues:
		1. Zhang fails to teach for “reasons similar to those discussed” for claim 56 (p18); and “it is improper for the Examiner o refuse to give any patentable weight to these elements specifically required by claim 68“ regarding number of links and cost (p19); and 
		2. “The Examiner has not provided any evidence to show that selecting a main path and a backup path in such complex network was common knowledge” (p19)
		3. “the Examiner cannot apply different standards to the §§ 112(a) and 103 rejections by first asserting Appellant’s specification provides insufficient support to these limitations and then asserting that they have no patentable weight or are well known by people of ordinary skill in the art.” (p20).
	In response, Examiner respectfully disagrees:
	B) 1. Zhang certainly teaches more than control messages (as shown, for example, in FIGs. 3, 14 and 15A-15D). Zhang teaches virtual network with the plurality of edges to provides different services demands with different edges combination corresponding to different service demands to delay/bandwidth requirements/demands as shown in the 103 rejection for claim 56 above; Note that FIG. 3 with different parameters would discloses different service demands;
	2. Zhang teaches using virtual network/graphics with different edges to provide “feasible mapping solutions” for each demand, which discloses “determining …, a subset of the plurality of connected components that covers the plurality of service demands; determining, based on the subset of the plurality of connected components, the sets of service links for the plurality of service demands”, and  Ades discloses determining a subset of network component based on link costs A as cited in the 103 rejection above. Zhang does not specifically  that discloses the determining sets of service links is “based on the calculated costs” which Ades discloses. It would be obvious to apply a known technique to the method of selecting the sets of service links taught by Zhang to produce predictable results (such as the total cost is below a predetermined threshold).
	C) Zhang in view of Ades does not using “cover algorithm” and “linear programming” algorithms to determine subsets of connected components that satisfies network demands. Gupta cures these deficiencies. It would be obvious to use a known technique by Gupta to improve existing methods of Zhang in view of Ades to produce predictable results (see MPEP 2143(D)).
	D) For claim 68:
1. Examiner’s response for reasons similar to claim 56 explained in a) above. As to the claim limitations on the number of links and the subset component cost in claim 68. It is “obvious to try” (MPEP 2143(I)(E)) to select 5 and 10 to be the number of vertices and the edges/links because both the numbers of vertices and the numbers of edges of a network are limited (e.g. US 20050182975 made such a try to select number of vertices to be 5 in Fig. 1 and the number of edges to be 10 in [0082] ”the edge number variable is set to 10“); It may also consider as a design incentive/choice (MPEP 2143(I)(F)) to make such selections (e.g. US 20050182975 made such a choice of selecting number of vertex is selected as 5 in Fig. 1 and number of edges is 10 in [0082] ”the edge number variable is set to 10“).
	2. Regarding the issue of “selecting a main path and a backup path”, the principle of providing a main path and a backup path for an edge/link was well known in the art at the time when the application was filed for the benefit of improving reliability (e.g., US 20120059858 disclose it in Abstract and [0006]-[0008]), and selecting a main path and a backup path for each of the plurality of edges corresponds to a service demand is also a design choice (MPEP 2143(I)(F)). KSR obviousness rational D (MPEP 2143(I)(D)) of applying a known technique (providing a backup path) to a known device (an edge) to yield predictable results (enhancing reliability) may also be used to verify obviousness in  this situation.
	3. The rejection under 112(a) is not related to the rejection under 103. The rejection under 112(a) is made because the specification does not provide sufficient support for the claim limitations. For example, no algorithms are provided for “determining” various parameters. The rejection under 103 states that the parameter 
Therefore, Examiner maintains the rejection based on 35 U.S.C. §103
For the above reasons, it is believed that the rejections should be sustained.
	Respectfully submitted,
/JIANYE WU/Primary Examiner, Art Unit 2462           
                                                                                                                                                                                             Conferees:

/KHOA HUYNH/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.